TARTER KRINSKY & DROGIN LLP
Attorneys for Deborah J. Piazza, as Chapter 11 Trustee
1350 Broadway, 11th Floor
New York, New York 10018
(212) 216-8000
Scott S. Markowitz, Esq.
smarkowitz@tarterkrinsky.com
Deborah J. Piazza, Esq.
dpiazza@tarterkrinsky.com
Jill Makower, Esq.
jmakower@tarterkrinsky.com

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re:

BRONX MIRACLE GOSPEL TABERNACLE                                    Chapter 11
WORD OF FAITH MINISTRIES, INC.
aka Bronx Miracle Gospel Tabernacle, Inc.                          Case No. 19-12447 (SMB)

                                   Debtor.
---------------------------------------------------------------x

                                       DECLARATION OF SERVICE

        Pursuant to the provisions of 28 U.S.C. §1746, Sheree Nobles, declares under the penalty
of perjury, the following to be true and correct:

        I am over the age of eighteen, not a party to the action, and reside in the County of
Fairfield, State of Connecticut.

        On June 1, 2020, I caused to be served a true copy of Notice of Motion and Trustee's
Motion For Orders Pursuant To Sections 105(a), 363 And 506(c) Of The Bankruptcy Code
And Bankruptcy Rule 6004, (I) Approving Auction Procedures And Notice Of The Auction
Relating Thereto, (II) Approving Sale Of Real Estate Free And Clear Of Liens, Claims,
Interests And Encumbrances, (III) Approving Form Of Purchase Agreement, (IV) Approving
Carve-Out Agreement, And (V) Granting Related Relief (together with Exhibits), via first class
mail by mailing same in a sealed envelope, with postage prepaid thereon, in a post-office or
official depository of the U.S. Postal Service within the State of New York to the last known
mailing address of the parties listed below:
Monte Chandler, Esq.
The Chandler Law Firm PLLC
70 E. Sunrise Highway, Ste 500
Valley Stream, NY 11581




{Client/086324/1/02109243.DOCX;1 }
Office of The United States Trustee
U.S. Federal Office Building
201 Varick St., Room 1006
New York, NY 10014
Attn: Serene K, Nakano, Esq.

Michelle McMahon, Esq.
Cullen and Dykman, LLP
44 Wall St.
New York, NY 10005

Thomas R. Slome, Esq.
Cullen and Dykman, LLP
100 Quentin Roosevelt Boulevard
Garden City, NY 11530-4850

Bruce Minkoff, Esq.
Robinowitz Cohlan Dubow & Doherty LLP
199 Main Street, Suite 500
White Plains, NY 10601

Tamerlain Realty Corp.
629 Fifth Avenue, Suite 219
Pelham, NY 10803
Attn: Nico V. Rossi



Dated: Stratford, Connecticut
       June 2, 2020


                                            /s/ Sheree Nobles
                                            Sheree Nobles




{Client/086324/1/02109243.DOCX;1 }      2
